             Case 2:19-cr-00238-JNP Document 1 Filed 07/08/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
ROBERT A. LUND, Assistant United States Attorney (No. 9579)
KARIN M. FOJTIK, Assistant United States Attorney (#7527)                                  ...• r~
                                                                           Z!H 9 JUL - 8 p 1·       ...,
                                                                                                "'..'.)
Attorneys for the United States of America
                                                                                    fCT GF U
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                      IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION



UNITED STATES OF AMERICA,
                                                           FELONY INFORMATION
Plaintiff,
                                                     18 u.s.c. § 554;
vs.                                                  SMUGGLING GOODS FROM THE
                                                     UNITED STATES
MCKAY HANSEN,
Defendant.                                                Case: 2: 19-cr-00238
                                                          Assigned To: Parrish, Jill N.
                                                          Assign. Date : 7/8/2019
The United States Attorney charges:                       Description: USA v. Hansen

                                           COUNT 1
                                       18 u.s.c. § 554
                              (Smuggling Goods from the United States)

        From on or about December 23, 2016 through on or about January 19, 2017, in the

Northern Division of the District of Utah and elsewhere, the defendant,

                                      MCKAY HANSEN,

did knowingly attempt to export and send from the United States, any merchandise, article, and

object contrary to any law and regulation of the United States, and did attempt to receive,

conceal, buy, sell, and facilitate the transportation, concealment, and sale of such merchandise,
          Case 2:19-cr-00238-JNP Document 1 Filed 07/08/19 Page 2 of 2




article, and object, prior to exportation, knowing the same to be intended for exportation contrary

to any law and regulation of the United States, and aided and abetted the same, to wit, McKAY

HANSEN did cause to be exported from the United States Vound, Intella software after

lmowingly undervaluing that commodity and after lmowing failing to file an Electronic Export

Information (EEI) form with the United States Department of Commerce, and did aid and abet

therein, all in violation of 18 U.S.C. §§ 554 and 2, 13 U.S.C. § 305, 15 C.F.R. § 30.71, 15 C.F.R.

§ 764.2(g).

       DATED this    _S_ day of    :f'U Ly    ,2019.
